Citation Nr: 1607843	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment order, and depression.

2.  Entitlement to service connection for residuals of bilateral perforated ear drums.  

3.  Entitlement to service connection for a disorder manifested by vertigo/dizziness with lightheadedness, to include as secondary to bilateral perforated eardrums, ear infections, or service-connected tinnitus.  

4.  Entitlement to service connection for ear infections, to include as secondary to bilateral perforated eardrums.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision as to an acquired psychiatric disorder, and a September 2010 rating decision as to the other claims, by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  These matters have been previously remanded by the Board in June 2014.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2013.  A transcript of that hearing is of record.  The record was held open for 60 days after the hearing to allow for the receipt of additional evidence.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2015 VA examination indicates that the Veteran was referred to a private ear nose and throat (ENT) specialist in Colorado, and an April 2011 treatment note states the Veteran's VA provider will attempt to learn the results of an MRI regarding the Veteran's ear issue performed by a Dr. R. at Alpine ENT.  Unfortunately, the record does not contain treatment records from this private specialist.  Upon remand, an attempt must be made to obtain these records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).    

The August 2015 VA examination found that it is less likely than not that a condition of vertigo pre-existed the Veteran's service, but did not go on to provide all the etiological opinions requested by the June 2014 Board remand.  Specifically, the examiner did not opine as to whether it is at least as likely as not that the Veteran's vertigo/dizziness disability is etiologically related to his military service.  The examiner did find that it is at least as likely as not that the inflammation from the ear infections causes dysfunction of the vestibular system, leading to the symptoms of vertigo and dizziness.  However, the examiner has not provided an opinion as to whether the Veteran's vertigo/dizziness disability is caused or aggravated by bilateral perforated eardrums, as requested in the June 2014 remand, or whether it is caused or aggravated by tinnitus, as contended by the Veteran's representative during the hearing.  Upon remand, such opinions should be obtained.  Stegall .v West, 11 Vet. App. 268 (1998)

The August 2015 VA examiner concluded that it is at least as likely as not that the recurrent nature of the Veteran's ear infections is due to Eustachian tube dysfunction, and that as this is a recent development (within the last 6-7 years), and that it is less likely than not that the Eustachian tube dysfunction began while the Veteran was in service.  The examiner went on to state that as the Eustachian tube dysfunction is a recent development, the recurrent ear infections are also a recent development, meaning that it is less likely than not that the recurrent ear infections are due to the previous episodes of ear infection while in service.  It is unclear from the opinion how the examiner came to the conclusion that recurrent ear infections are a recent development, except inasmuch as the examiner asserted that the Veteran reports the more frequent recurrences of his condition began 6-7 years ago.  This assertion is at odds with the Board's review of the evidence, including the Veteran's report in the August 2015 examination that he has had a problem with recurrent ear infections since leaving service in 1970.  Although the Veteran went on to state that over the last 6-7 years they have become more frequent such that he gets an ear infection every 3-4 months, it is not correct to interpret this statement as an assertion that he did not suffer any recurrent ear infections until 6-7 years before the examination.  The Veteran's private treatment records indicate discussion of the Veteran's tympanic membrane as far back as March 1971, and complaint of ear pain as far back as February 1983.  Upon remand, an opinion that is supported by an appropriate rationale should be obtained.  

The August 2015 examination also stated that the Veteran's eardrums show scars consistent with previous perforations that have healed.  The examiner wrote that as they were not perforated at the time of the exam, the examiner could not diagnose bilateral tympanic membrane perforations.  However, as the examiner did note residuals of perforation in the form of the scars, an opinion should be obtained as to whether it is at least as likely as not that the residuals of tympanic perforation are incurred in or related to service.  

 A September 2014 VA examination discussed a diagnosis of major depressive disorder, and explained that the Veteran does not meet the requirements for a diagnosis of PTSD.  The examiner did not discuss the Veteran's diagnosis of adjustment disorder.  Additionally, the examiner wrote that the Veteran reports he first sought mental health treatment in 2012, and does not discuss the Veteran's mental health treatment prior to that date, which is the treatment that included the adjustment disorder diagnosis.  Upon remand, a supplemental opinion should be considered that addresses the Veteran's adjustment disorder diagnosis.  

The claims folder should also be updated to include VA treatment records compiled since January 26, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Cheyenne VA Medical Center and all associated outpatient clinics dated from January 26, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  After obtaining any necessary authorization, request records of the Veteran's medical treatment at Alpine ENT, as referenced in an August 2015 VA examination and an April 2011 treatment note.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

3.  After completing the above development, forward the claims file to an appropriate clinician who has not provided an opinion on the Veteran's ear conditions before.  The clinician is to review the Veteran's claims file, to include the August 2015 VA examination and associated opinions as well as this remand, and provide the following supplemental opinions:

i) Recognizing that the August 2015 examiner found that it is less likely than not that the Veteran's vertigo/dizziness disability preexists service, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's vertigo/dizziness disability is caused by, incurred in, or otherwise related to service;

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's vertigo/dizziness is caused or aggravated (permanently worsened beyond the normal progression) by bilateral perforated eardrums;

iii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's vertigo/dizziness is caused or aggravated (permanently worsened beyond the normal progression) by service-connected tinnitus;

iv) Whether it is at least as likely as not (50 percent or greater probability) that the residuals of perforated ear drums, to include scarring of the ear drums or tympanic membranes, are caused by, incurred in, or otherwise related to service;

v) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's recurrent ear infections are caused by, incurred in, or otherwise related to service.  The clinician is advised that the Veteran asserts that he has suffered from recurrent ear infections since service, and the Veteran's private treatment records reflect discussion of the Veteran's ears as far back as March 1971, and complaint of ear pain as far back as February 1983;

vi) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's recurrent ear infections are caused or aggravated (permanently worsened beyond the normal progression) by bilateral perforated eardrums.

Any opinion offered must be supported by a complete and accurate rationale.  If the clinician feels that a new examination would be helpful, then such an examination should be scheduled.  

4.  After completing the first two instructions of this remand, forward the claims file to the September 2014 VA examiner, or another appropriate clinician.  After reviewing the claims file, including this remand, the clinician is to provide an opinion as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder, to include major depressive disorder and adjustment disorder, that is caused by or etiologically related to service.  The clinician is advised that the Veteran was treated for adjustment disorder in 2010 and 2011.  Any opinion offered must be supported by a complete and accurate rationale.  

5.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

